        Case 3:16-cr-00005-LRH-CLB Document 152 Filed 07/10/20 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                            Case No. 3:16-cr-00005-LRH-CLB
12
                   Plaintiff,
13                                                        ORDER APPROVING
            v.                                            STIPULATION TO CONTINUE
14                                                        REVOCATION HEARING
     JAMAR JACKSON,
15                                                        (SECOND REQUEST)
                   Defendant.
16
17
            IT IS HEREBY STIPULATED AND AGREED by and through RENE L.
18
19   VALLADARES, Federal Public Defender and CHRISTOPHER P. FREY, Assistant Federal

20   Public Defender, counsel for JAMAR JACKSON and NICHOLAS A. TRUTANICH, United
21   States Attorney, and MEGAN RACHOW, Assistant United States Attorney, counsel for the
22
     UNITED STATES OF AMERICA, that the Revocation of Supervised Release hearing set for
23
     July 13, 2020, at 1:30 PM, be vacated and continued to July 16, 2020, at 1:30 PM.
24
25          ///

26          ///
        Case 3:16-cr-00005-LRH-CLB Document 152 Filed 07/10/20 Page 2 of 3




 1
 2           This Stipulation is entered into for the following reasons:
 3
             1.     Mr. Jackson is scheduled to appear before this court for a Revocation Hearing
 4
     on July 13, 2020, at 1:30 PM. Undersigned counsel request that this matter be continued to
 5
     July 16, 2020, at 1:30 PM., to allow the parties to continue negotiations toward a resolution of
 6
     this matter.
 7
            2.      Failure to grant this extension of time would deprive the defendant continuity
 8
     of counsel and the effective assistance of counsel.
 9
             3.     Mr. Jackson is released on conditions of supervision and agrees to the
10
     continuance.
11
             4.     Mr. Jackson has been advised of the nature of this proceeding and his right to
12
     appear in person at this proceeding. Mr. Jackson waives his right to appear in person at this
13
     proceeding. He has been informed that he may appear by video teleconference, or telephone
14
     conference if video conference is not reasonably available, in light of the spread of COVID-
15
     19 in the District of Nevada in order to protect his health and safety, as well as those of the
16
     attorneys, the court and court staff.
17
             5.     The parties agree to the continuance.
18
             6.     This is the second request for a continuance.
19
             DATED this 8th day of July, 2020.
20
21       RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
         Federal Public Defender                           United States Attorney
22
23    By /s/ Christopher P. Frey                    . By     /s/ Megan Rachow                .
         CHRISTOPHER P. FREY                                MEGAN RACHOW
24       Assistant Federal Public Defender                  Assistant United States Attorney
         Counsel for JAMAR JACKSON                          Counsel for the Government
25
26
                                                       2
        Case 3:16-cr-00005-LRH-CLB Document 152 Filed 07/10/20 Page 3 of 3




 1                                              ORDER
 2          Based on the Stipulation of counsel, and good cause appearing,
 3          IT IS THEREFORE ORDERED that the Revocation Hearing currently set for
 4
     July 13, 2020, at 1:30 PM, be vacated and continued to July 16, 2020, at 1:30 PM.
 5                                              This is good LRH signature




 6
            DATED this 9th day of July, 2020.
 7
 8
 9
                                                 _________________________________
10
                                                 UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                        3
